Citation Nr: 0833903	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-29 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than October 25, 
2005 for the grant of service connection for scar on the 
chest.

2.  Entitlement to an earlier effective date than October 25, 
2005 for the grant of service connection for scar on the 
face, including the question of whether an April 2004 rating 
decision denial of service connection for scar of the face 
contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for a scar to the face, granted service connection for scar 
to the chest, assigned initial ratings of 10 percent for each 
scar, and assigned an effective date of October 25, 2005 for 
the grants of service connection.  In April 2006, the veteran 
entered a notice of disagreement with the effective dates 
assigned for the grant of service connection for scars to the 
face and chest.  A statement of the case was issued in August 
2006.  In September 2006, the veteran entered a substantive 
appeal to the effective date issues.  

The veteran appeared and testified at a personal hearing in 
August 2008 before the undersigned Acting Veterans Law Judge 
sitting in Columbia, South Carolina.  A transcript of the 
hearing has been added to the record.

The issue of entitlement to an earlier effective date than 
October 25, 2005 for the grant of service connection for scar 
on the face, including the question of whether an April 2004 
rating decision denial of service connection for scar of the 
face contained CUE, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for scar on 
the chest was received by VA on October 28, 2003. 

2.  The evidence of record at the time of receipt of the 
claim on October 28, 2003 demonstrates that the veteran's 
scar of the chest (status post costochondral auto graft in 
service) was tender and painful.  


CONCLUSION OF LAW

The criteria for an earlier effective of October 28, 2003 for 
the grant of service connection for scar to the chest have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.400 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting the 
earliest possible date for service connection for scar to the 
chest permitted by the effective date regulations, which 
represents a full grant of the benefits sought on appeal, and 
an earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be further substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for any 
additional benefit, VA is not required to meet the duty to 
assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim must be 
denied due to a lack of legal merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.


Earlier Effective Date for Service Connection for Scar to the 
Chest

The effective date law and regulations provide that, unless 
otherwise specified, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is to be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) 
("date of receipt of claim or date entitlement arose, 
whichever is later"). 

In this case, the veteran's original claim for service 
connection (separate rating) for scars of the chest was 
received by VA on October 28, 2003.  In October 2003, the 
veteran wrote on a Statement in Support of Claim form that he 
was claiming service connection for tender and painful scars, 
and wrote that he had three tender and painful scars.  The 
representative's October 2003 letter accompanying the 
veteran's statement indicates support for the "claim for 
three scars, tender and painful, residuals of surgery for his 
service connected TMJ."

An April 2004 rating decision did not adjudicate the claim 
for service connection for painful scar of the chest.  This 
service connection (separate rating) claim for the chest scar 
was not adjudicated until the March 2006 rating decision on 
appeal, which granted service connection for scar to the 
chest, assigned an initial rating of 10 percent for this 
scar, and assigned an effective date of October 25, 2005 for 
the grant of service connection, under the mistaken 
assumption that the veteran's claim for scar to the chest was 
first received on October 25, 2005.  The veteran's claim for 
service connection (separate rating) for tender and painful 
scar of the chest was in fact received by VA on October 28, 
2003.  

At the time of the March 2006 rating decision on appeal, 
which granted service connection for scar to the chest, the 
evidence included service treatment records that show that a 
costochondral auto graft was performed in service, which is 
also evidence of the existence of a scar to the costochondral 
site (also referred to in this claim as scar to the chest).  
The evidence includes the veteran's August 1999 Statement in 
Support of Claim that mentions pain along the left side of 
the chest where a rib was removed for the purpose of 
reconstructing the jaw bone.  The veteran's October 2003 
Statement in Support of Claim form also reflects his 
assertion of three tender and painful scars that include the 
scar to the chest.  Such evidence shows that, at the time of 
receipt of the claim for service connection for chest scar on 
October 28, 2003, the veteran's scar of the chest (status 
post costochondral auto graft in service) was tender and 
painful.  Based on this evidence, the Board finds that the 
criteria for an earlier effective of October 28, 2003 
(receipt of claim for service connection) for the grant of 
service connection for scar to the chest, ratable as 10 
percent disabling based on the evidence of tender and painful 
scar to the chest, have been met.  

Notwithstanding the veteran's general assertion that he 
believes service connection for chest scar should be granted 
to 1999 when he filed a claim for service connection, and 
because he now testifies that he has continually experienced 
a tender or painful chest scar since the surgery in service, 
his claim for service connection (separate compensable 
rating) for chest scar was not received until October 28, 
2003.  An earlier effective date than October 28, 2003 is not 
possible because the controlling statute and regulation 
provide that the effective date will not be earlier than the 
date of receipt of the claimant's application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2) ("date of receipt of 
claim or date entitlement arose, whichever is later").


ORDER

An earlier effective of October 28, 2003 for the grant of 
service connection for scar to the chest, rated as 10 percent 
disabling, is granted. 




REMAND

As indicated above, the veteran's original claim for service 
connection (separate rating) for scars of the face was 
received by VA on October 28, 2003.  

An April 2004 rating decision denied service connection for 
painful scars of the face.  The bases for the decision 
included that the evidence did not show that the veteran had 
painful scars.  The evidence of record that was not addressed 
by the April 2004 rating decision included service treatment 
records that show the existence of a right preauricular scar 
(also referred to in this claim as scar to the face); the 
veteran's August 1999 Statement in Support of Claim that 
mentions pain in his right cheek; and the veteran's October 
2003 Statement in Support of Claim form that reflects his 
assertion of three tender and painful scars that include the 
scar to the face.  

The April 2004 rating decision also incorrectly noted that a 
February 2004 Board Remand indicated that it would consider a 
separate rating for scarring of the face; the February 2004 
Board Remand indicated that it would consider a separate 
rating for the scarring associated with the jaw disability; 
and service connection for the disability of scar of the 
right side of the neck was granted in a March 2005 rating 
decision, effective from August 16, 1999.   

At the August 2008 Board hearing, the veteran's 
representative specifically contended that the April 2004 
rating decision contained CUE in its failure to grant service 
connection for scar to the face, and CUE in failure to assign 
a 10 percent disability rating based on the evidence then of 
record that showed that the scar was tender and painful.  
Whether the April 2004 rating decision contained CUE by 
failing to consider such evidence that was of record as it 
tends to show the presence of tender or painful scar to the 
right side of the face is a question that must be addressed 
ancillary to the earlier effective date claim on appeal.  The 
issue of CUE in the April 2004 rating decision denial of 
service connection and assignment of a compensable rating for 
scar to the chest is inextricably intertwined with the issue 
of earlier effective date than October 25, 2005 for the grant 
of service connection for scar on the face because there is a 
very real potential that the conclusions in the claim of CUE 
in the April 2004 rating decision would have a meaningful 
impact upon the issue of earlier effective date for the grant 
of service connection and 10 percent rating for the chest 
scar.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

Accordingly, the issue of entitlement to an earlier effective 
date than October 25, 2005 for the grant of service 
connection for scar on the face, including the question of 
whether an April 2004 rating decision denial of service 
connection for scar of the face contained CUE, is REMANDED 
for the following action:

The RO/AMC should readjudicate the issue 
of entitlement to an earlier effective 
date than October 25, 2005 for the grant 
of service connection for scar on the 
face, including initial adjudication of 
the intertwined question of whether an 
April 2004 rating decision denial of 
service connection for scar of the face 
contained CUE.  If the full benefit is 
not granted, the RO/AMC should provide 
the appellant and representative a 
supplemental statement of the case, and 
should give time to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


